Citation Nr: 1101696	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-38 032 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased rating for postoperative residuals of 
a left wrist fracture, with degenerative joint disease, currently 
schedularly evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to October 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in February 2007 by the 
VARO in Houston, Texas, denying the Veteran's claim for increase 
for a left wrist disorder and his claim for service connection 
for posttraumatic stress disorder (PTSD).  By subsequent action, 
the RO granted the Veteran's claim for service connection for 
PTSD and, as such, that matter is not within the Board's 
jurisdiction for review and is not herein further addressed.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at San Antonio, Texas, in March 2010.  
A transcript of that proceeding is of record.  

The appeal involving a claim for increase for a left wrist 
disorder is REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

At his March 2010 hearing, the Veteran offered sworn testimony 
that his left wrist disorder had worsened since it was last 
examined by VA in January 2009, citing various symptoms such as a 
decreased hand grip, inability to hold the left hand stationary 
for any length of time, locking of the fingers, difficulty in 
manipulating nuts and bolts, and his tendency to drop objects 
held in his left hand.  Cramping and stiffness were also 
described.  He further indicated that he could not maintain 
employment as an aviation mechanic and had not worked in his 
chosen field during the prior three-year period due to his 
service-connected left wrist disorder and complications 
therefrom.  

Notice, too, is taken that the Veteran reported at his March 2010 
hearing that he had missed his most recent appointment with a VA 
medical professional due to a death in his family.  He further 
reported that a medication change had been planned to occur 
through that missed appointment due to increased symptoms 
involving his left wrist.  He also submitted to VA in May 2010 a 
request for VA to obtain updated VA treatment records relating to 
his left wrist which had been compiled at a VA medical facility 
in San Antonio, Texas, for which no action was subsequently 
undertaken.  

In light of the foregoing, further actions are found to be 
necessary in order to retrieve updated VA medical records and to 
afford the Veteran an additional VA examination with findings and 
opinions as to current manifestations, including pain and 
functional loss, and employment restrictions attributable 
exclusively to his service-connected left wrist disablement.  See 
38 C.F.R. §§ 3.159, 19.9 (2010).  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran in writing for the 
purpose of notifying him of the information 
and evidence needed to substantiate his 
claim for an increased schedular and 
extraschedular evaluation for his service-
connected left wrist disorder.  He should 
also be reminded that VA will assist him in 
obtaining pertinent medical or other data 
to substantiate his claim in the event that 
he provides an authorization for the 
release of any such data.  

Notice to the Veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should 
also include an explanation as to the 
information or evidence needed to establish 
an extraschedular disability rating.  38 
C.F.R. § 3.321(b).  He should also be 
notified that evidence that may 
substantiate his claim could include, but 
not be limited to, employment records 
referring to job loss or poor job 
performance stemming from his service-
connected left wrist disorder statements 
from his former employer, coworkers, health 
care providers, family, and friends who 
have observed the effects of his service-
connected left foot disorder on his ability 
to operate successfully in a work 
environment.

Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA.

2.  Obtain pertinent VA treatment records, 
not already on file, including those 
compiled at the VA's San Antonio medical 
facility since September 2008 for inclusion 
in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA 
medical examination in order to evaluate 
the nature and severity of his service-
connected postoperative residuals of a left 
wrist fracture, with degenerative joint 
disease.  Request that the examiner review 
the claims file and note whether in fact 
the claims folder was provided and 
reviewed.  Such examination should entail a 
complete medical history, a thorough 
clinical evaluation, and any diagnostic 
testing deemed necessary by the examiner.  
Complete range of motion testing of the 
left wrist should be undertaken and 
notation should be made as to any indicated 
elements of pain and functional loss, as 
well as flare-ups, fatigability, 
incoordination, and pain on movement, in 
terms of further limiting range of motion.  

The examiner is asked to furnish a 
professional opinion with supporting 
rationale as to the following:  

Is it at least as likely as not that the 
Veteran's service-connected left wrist 
disorder markedly interferes with his 
ability to obtain and maintain gainful 
employment as an aviation mechanic?

The examiner is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended onset date or causal 
relationship; less likely weighs against 
the claim.

The examiner is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report and if any 
requested opinion cannot be provided 
without resort to speculation that fact and 
the reasons why that is the case should be 
fully set forth within the examination 
report.

4.  Lastly, readjudicate the Veteran's 
entitlement to an increased schedular 
and/or extraschedular rating in excess of 
10 percent for his service-connected left 
wrist disorder.  Should submission of the 
matter to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service under 38 C.F.R. § 3.321(b) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  If 
the decision is adverse to the Veteran in 
any way, he and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time should 
then be allowed for a response, before the 
record is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


